Name: Council Regulation (EU, Euratom) NoÃ 564/2010 of 29Ã June 2010 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 30.6.2010 EN Official Journal of the European Union L 163/1 COUNCIL REGULATION (EU, EURATOM) No 564/2010 of 29 June 2010 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Protocol on the Privileges and Immunities of the European Union, and in particular Article 12 thereof, Having regard to the Staff Regulations of Officials of the European Union and to the Conditions of Employment of other servants of the Union, as laid down by Council Regulation (EEC, Euratom) No 259/68 (1), and in particular Articles 64, 65(2) of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Articles 64 and 92 of the Conditions of Employment of Other Servants, Having regard to the proposal from the European Commission, Whereas: (1) There was a substantial decrease in the cost of living in Latvia and Lithuania in the period from June to December 2009, the correction coefficients applied to the remuneration of officials and other servants should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2010, the correction coefficients applicable, under Article 64 of the Staff Regulations, to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:  Latvia 79,6,  Lithuania 73,4, Article 2 With effect from the first day of the month following that of the publication of this Regulation in the Official Journal of the European Union, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as follows:  Latvia 73,3, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 2010. For the Council The President E. ESPINOSA (1) OJ L 56, 4.3.1968, p. 1.